                  Case 19-12378-KBO               Doc 510       Filed 01/02/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   Chapter 11
    In re:
                                                                   Case No. 19-12378-KBO
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1
                                                                   Jointly Administered

                                               Debtors.


              ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION OF
             DENTONS US LLP AS COUNSEL TO THE OFFICIAL COMMITTEE OF
              UNSECURED CREDITORS NUNC PRO TUNC TO NOVEMBER 1, 2019

             UPON CONSIDERATION OF the Application (the “Application”) 2 of the Official

Committee of Unsecured Creditors (the “Committee”) of Dura Automotive Systems, LLC, et al.

(the “Debtors”), for an order, pursuant to Bankruptcy Code sections 328(a) and 1103 and

Bankruptcy Rules 2014(a) and 2016, authorizing the Committee to employ and retain the law firm

of Dentons US LLP (“Dentons”) as its counsel nunc pro tunc to November 1, 2019; and upon

consideration of the Pinkas Declaration and the supplemental Pinkas Declaration in support of the

Application (collectively, the “Pinkas Declaration”), and the Co-Chair Declarations; and the Court

being satisfied that Dentons and its professionals (a) are not creditors, equity security holders or

insiders of the Debtors, (b) are not and were not, within two (2) years before the Petition Date,

directors, officers or employees of the Debtors, (c) do not hold or represent any interest materially

adverse to the interest of the Debtors’ estates and (d) are not related to any judge of this Court, the



1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693).
2
      Terms not defined herein shall have the meanings ascribed to them in the Application.
                Case 19-12378-KBO         Doc 510      Filed 01/02/20      Page 2 of 3



U.S. Trustee for this District or any employee of the U.S. Trustee in this District; and, accordingly,

Dentons and its professionals are “disinterested persons” within the meaning of section 101(14),

as modified by section 1107(b) of the Bankruptcy Code; and Dentons’ representation of the

Committee being permissible under sections 328(a) and 1103 of the Bankruptcy Code; and it

appearing that notice of the Application and opportunity for a hearing thereon was appropriate

under the particular circumstances and that no other or further notice need be given; and after due

deliberation and sufficient cause appearing therefor, it is hereby

ORDERED, ADJUDGED AND DECREED THAT:

        ORDERED that the Application is approved, as set forth herein; and it is further

        ORDERED that, pursuant to sections 328 and 1103(a) of the Bankruptcy Code, the

Committee is authorized to employ and retain Dentons as bankruptcy counsel nunc pro tunc to

November 1, 2019; and it is further

        ORDERED that Dentons shall file applications for services rendered and reimbursement

of expenses incurred in connection with the Debtors’ chapter 11 cases and be compensated in

accordance with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules, and such other procedures as may be fixed by order of this Court. Dentons also intends to

make a reasonable effort to comply with the U.S. Trustee’s requests for information and additional

disclosures as set forth in the Guidelines for Reviewing Applications for Compensation and

Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases

Effective as of November 1, 2013, both in connection with this Application and the interim and

final fee applications to be filed in these chapter 11 cases; and it is further

        ORDERED that notwithstanding anything to the contrary in the Application, any of its

attachments, or any engagement letter, Dentons shall not seek reimbursement of any fees or costs



                                                   2
113921519\V-1
                Case 19-12378-KBO         Doc 510      Filed 01/02/20      Page 3 of 3



arising from the prosecution or defense of any monthly fee statements or fee applications in these

bankruptcy cases; and it is further

        ORDERED that notwithstanding anything to the contrary in the Application, any of its

attachments, or any engagement letter, if any other members of the Dentons Verein other than

Dentons USA LLP intend to provide services to the Committee, their retention shall be subject to

further order of this Court, upon notice to parties in interest in these cases.

        ORDERED that the Application’s request to approve the retention of BGD, both before

and after its combination with the Dentons Verein, will be heard at the hearing on January 8,

2020.ORDERED that the Court shall retain jurisdiction to hear and determine all matters arising

from the implementation of this Order.




    Dated: January 2nd, 2020                            KAREN B. OWENS
    Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE

                                                   3
113921519\V-1
